Name: Commission Regulation (EEC) No 2852/87 of 24 September 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9. 87 Official Journal of the European Communities No L 272/19 COMMISSION REGULATION (EEC) No 2852/87 of 24 September 1987 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( ¢), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 (3), as last amended by Regulation (EEC) No 2561 /87 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987, p. 3 . (J) OJ No L 83, 27. 3 . 1987, p. 38. V) OJ No L 243, 27. 8 . 1987, p. 34. No L 272/20 Official Journal of the European Communities 25. 9 . 87 ANNEX to the Commission Regulation of 24 September fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT Week No 40 Week No 41 Week No 42 Week No 43 heading from 5 to from 12 to from 19 to from 26 October to No 11 October 1987 (') 18 October 1987 (') 25 October 1987 (') 1 November 1987 (') 02.01 A IV b) 1 148,183 148,408 148,775 150,260 2 103,728 103,886 104,143 105,182 3 163,001 163,249 163,653 165,286 4 192,638 192,930 193,408 195,338 5 aa) 192,638 192,930 193,408 195,338 bb) 269,693 270,103 270,771 273,473 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.